Citation Nr: 1537346	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP) for the period from July 8, 2013 to September 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2014, the Veteran's representative submitted additional evidence from the Veteran and waived RO review of the new evidence.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 

FINDINGS OF FACT

1.  In March 2013, the Veteran was notified by VA that she was eligible to receive VRAP benefits for a full-time program of education or training. 

2.  In July 2013, a Rasmussen College official submitted an electronic document to VA informing VA that the Veteran was enrolled in 10 credit hours for the July 8, 2013 to September 22, 2013 semester and indicated that this was considered full-time by the school.


CONCLUSION OF LAW

The criteria to receive VA educational assistance benefits under VRAP for the period of July 8, 2013 to September 22, 2013 were met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans.  The VRAP Program ended on March 31, 2014.  However, the Veteran's appeal for benefits has been pending prior to the program's end date; therefore, a decision on whether she is eligible for VRAP benefits is warranted.

VRAP offered up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old, at the time of application; were unemployed on the date of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA)); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program. 

Participants must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance.  Participants did not receive benefits for any time period during which the training dropped below full-time status.  Participants must have been enrolled in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation.  Certification by an official of a college or university that attendance is full-time according to the institution's standards is sufficient to establish full-time attendance. 

In a March 2013 letter, VA certified that the Veteran was eligible for benefits for a professional nursing program at Rasmussen College.  The letter informed the Veteran that she must "maintain enrollment as a full-time student in order to receive benefits."  There was no explanation or limitation set forth regarding the definition of "full-time student."  The Veteran received VRAP education benefits for the period from April 8, 2013 through June 23, 2013, based on certification from the college that the Veteran was taking 12 credits and that such was considered full-time.  When the enrollment certification for July 8, 2013 to September 22, 2013 was received, listing 10 credits, VA determined that this was not full-time, and denied the Veteran VRAP benefits for this time period. 

On her July 2013 notice of disagreement the Veteran asserted that although the courses she took that semester totaled only 10 credits, due to the labs and other requirements of those courses, Rasmussen College considered her to be full-time for that semester.  On her December 2013 Form 9 the Veteran reported that the classes she took during the July 8, 2013 to September 22, 2013 semester represented the full-time schedule for the nursing program designed by the college.  

The Board has reviewed the certification document received from Rasmussen College in July 2013 showing that the Veteran was taking 10 credits during the July 8, 2013 to September 22, 2013 semester.  The Board notes that this document also indicates that the Veteran was enrolled full-time during that semester.  

The Board concludes that based upon the information provided by the school officials, the Veteran was considered a full-time student from July 8, 2013 to September 22, 2013.  The Board notes that certification by an official of a college or university that attendance is full-time according to the institution's standards is sufficient to establish full-time attendance.  See M21-1MR, Part ix, Subpart I, Chapter 6 (C) (22)(e). 

The Board recognizes that there is a December 2014 document from the school that is confusing.  It first indicates that from July 8, 2013 to September 22, 2013 the Veteran was on 3/4 time, however it then shows an adjustment change-in-student-status certification to "full-time."  Given that the final disposition agrees with the full-time status specified in the July 2013 certification, the Board finds that the evidence indicates that the Veteran was on full-time status from July 8, 2013 to September 22, 2013.

Resolving reasonable doubt in the Veteran's favor, entitlement to education benefits under the VRAP for the period from July 8, 2013 to September 22, 2013, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP) for the period from July 8, 2013 to September 22, 2013 is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


